67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Welmont Haden SARTIN, Jr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Department of Corrections;Unknown Defendants;  Douglas Wilder;  Stephen R. Rosenthal;Edward Murray;  Howard M. Cullum;  R.J. Beck;  G.P. Dodson;Mary Sue Terry;  R.A. Young, Defendants-Appellees.Welmont Haden SARTIN, Jr., Plaintiff-Appellee,v.COMMONWEALTH OF VIRGINIA;  Department Of Corrections;Unknown Defendants;  Douglas Wilder;  Stephen R. Rosenthal;Edward Murray;  Howard M. Cullum;  R.J. Beck;  G.P. Dodson;Mary Sue Terry;  R.A. Young, Defendants-Appellants.
Nos. 95-6517, 95-6662.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1995.Decided Oct. 5, 1995.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-377-R)
W.D.Va.
AFFIRMED.
Welmont Haden Sartin, Jr., Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant Welmont Sartin appeals from the district court's order granting summary judgment to the Appellees in this action alleging that Virginia's prisons discriminate against him on the basis of an alleged physical disability.  The Appellees cross-appeal the district court's refusal to address whether the federal disability anti-discrimination statutes apply to state prisons.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sartin v. Virginia, No. CA-93-377-R (W.D.Va. Mar. 31, 1995).


2
We also deny Sartin's numerous motions for relief filed in this court.  We deny Sartin's request for a transcript at government expense because his appeal does not present a substantial question.  28 U.S.C. Sec. 753(f) (1988).  Sartin also filed a motion for sanctions, contending that the Appellees were in violation of a discovery order entered by the district court.  We deny that motion because Sartin failed to specify how the Appellees' alleged violation of the order prejudiced him.  We deny Sartin's motion for default judgment as meritless.  In light of this conclusion, we deny Sartin's motion for stay of his appeal pending our resolution of his motion for default judgment.  Finally, we deny Sartin's motion for injunctive relief because he failed to satisfy the requirements for such relief.  See South Carolina Dep't of Wildlife & Marine Resources v. Marsh, 866 F.2d 97, 99 (4th Cir.1989).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-6517--AFFIRMED
No. 95-6662--AFFIRMED